DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 102(b) as being anticipated by Botros et al (U.S. Patent No. 7,932,323 B1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. It is not clear why any of the claimed ‘Bronsted acids’ is an acid, as none of them includes the term ‘acid’ in its name or includes a hydrogen atom.

Claim Rejections – 35 USC § 102
4.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

5.          Claim 14 is rejected under 35 U.S.C. 102(b) as being anticipated by Moritani (U.S. Patent No. 4,792,484). 
.
	


Claim Rejections – 35 USC § 103
6.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over
Moritani (U.S. Patent No. 4,792,484). 
Moritani discloses a multilayered structure as discussed above. A drying agent that is anhydrous is not disclosed. However, it would have been obvious for one of ordinary skill in the art to provide for a drying agent that is anhydrous, as the drying agent is used for the absorption of water.
der 35 U.S.C. 103(a) as being unpatentable over
Botros et al (U.S. Patent No. 7,932,323 B1).
With regard to Claims 1 — 2, Botros et al disclose an adhesive for use as a tie layer in a
multilayer structure (column 4, lines 22 — 28) that is a resin comprising a maleic anhydride —
grafted polyolefin and a Bronsted acid (column 1, lines 50 — 56) that is phosphoric acid (column 3, lines 28 — 30), therefore a Bronsted acid catalyst. Botros et al do not disclose that the phosphoric acid is anhydrous. However, it would have been obvious for one of ordinary skill in the art to provide for pure phosphoric acid, as phosphoric acid is disclosed. The phosphoric acid would therefore be anhydrous.
With regard to Claims 3 — 4, a polyolefin is also disclosed that is polyethylene (column 1, lines 50 — 56).
With regard to Claim 5, the catalyst is in the amount of 0.005 wt% to 1 wt% (column 3, lines 50 — 54). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 6 stearic acid is also disclosed (column 3, lines 28 — 32).
With regard to Claim 7, the stearic acid is also a Bronsted acid, and is disclosed in
mixture with the phosphoric acid (column 3, lines 28 — 32), and the mixture is in the amount of
0.005 wt% to 1 wt% (column 3, lines 50 — 54). In the absence of unexpected results, it would
have been obvious for one of ordinary skill in the art to provide for stearic acid, in the claimed
amount, as a mixture with phosphoric acid is disclosed.
With regard to Claim 8, the density of the grafted polyolefin is 0.932 g/cm3 to 0.965
3 (column 2, lines 64 — 67) and the amount of maleic anhydride is 1 wt% to 2.5 wt%
(column 3, lines 1 — 6).
With regard to Claim 9, a multilayer structure comprising the adhesive between a layer of
polyolefin and a layer of ethylene vinyl alcohol is disclosed (column 4, lines 28 — 39). Contact
with a bottom surface of the polyolefin layer and the top surface of the ethylene vinyl alcohol
layer is therefore disclosed. In the absence of unexpected results, it would have been obvious for
one of ordinary skill in the art to provide for phosphoric acid, in the claimed amount, as a
mixture with stearic acid is disclosed.
With regard to Claims 10 — 12, a laminate is therefore disclosed, and a package is also
disclosed, as a container is disclosed (column 4, lines 22 — 26).
With regard to Claim 13, a structural panel is not explicitly disclosed. However, Botros et
al disclose automotive parts (column 4, lines 22 — 26). It would have been obvious for one of
ordinary skill in the art to provide for a structural panel, as automotive parts are disclosed.

ANSWERS TO APPLICANT’S ARGUMENTS
9.	Applicant’s arguments regarding the 35 U.S.C. 102(b) as being anticipated by Botros et al (U.S. Patent No. 7,932,323 B1), of record on page 2 of the previous Action, have been considered and have been found to be persuasive. The rejection is therefore withdrawn. The new rejections above are directed to amended Claims 1 – 14.
However, Applicant argues, on page 5 of the remarks dated September 24, 2021, that phosphoric acid that is anhydrous is not disclosed by Botros et al because in the examples the disclosed phosphoric acid is in solution. This is not persuasive because there is no disclosure by Botros et al that the invention is limited to the examples.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782